          Case 5:17-cv-04467-BLF Document 407 Filed 03/11/21 Page 1 of 9




 1   DUANE MORRIS LLP                                  DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                  Matthew C. Gaudet (GA SBN 287789)
 2   dsbartow@duanemorris.com                          Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                   mcgaudet@duanemorris.com
 3   negrigg@duanemorris.com                           John R. Gibson (GA SBN 454507)
     2475 Hanover Street                               Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                          jrgibson@duanemorris.com
     Telephone: 650.847.4150                           Robin L. McGrath (GA SBN 493115)
 5   Facsimile: 650.847.4151                           Admitted Pro Hac Vice
                                                       rlmcgrath@duanemorris.com
 6   DUANE MORRIS LLP                                  David C. Dotson (GA SBN 138040)
     Joseph A. Powers (PA SBN 84590)                   Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                             dcdotson@duanemorris.com
     japowers@duanemorris.com                          Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)                 Admitted Pro Hac Vice
     Admitted Pro Hac Vice                             jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                         1075 Peachtree NE, Suite 2000
     30 South 17th Street                              Atlanta, GA 30309
10   Philadelphia, PA 19103                            Telephone: 404.253.6900
     Telephone: 215.979.1000                           Facsimile: 404.253.6901
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     SONICWALL INC.
13

14                                UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                         SAN JOSE DIVISION
17   FINJAN, LLC, a Delaware Limited Liability           Case No.: 5:17-cv-04467-BLF-VKD
18   Company,
                                                         SONICWALL INC.’S RESPONSE TO
19                         Plaintiff,                    FINJAN’S MOTION IN LIMINE NO. 3 TO
                                                         PRECLUDE ARGUMENT THAT
20          v.                                           SONICWALL IS NOT SUCCESSOR-IN-
                                                         INTEREST TO DELL
21   SONICWALL INC., a Delaware Corporation,
                                                          Date:        March 18, 2021
22                                                        Time:        1:30 PM
                           Defendant.
                                                          Courtroom:   3, 5th Floor
23                                                        Judge:       Hon. Beth Labson Freeman
24

25

26

27

28

       SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 3 TO PRECLUDE ARGUMENT THAT SONICWALL IS NOT
                        SUCCESSOR-IN-INTEREST TO DELL, CASE NO. 5:17-CV-04467-BLF-VKD
             Case 5:17-cv-04467-BLF Document 407 Filed 03/11/21 Page 2 of 9




 1                                  TABLE OF REFERENCED EXHIBITS1
 2   August 18, 2020 Transcript of Proceedings by Zoom Webinar                    Ex. 35
 3   August 15, 2018 Defendant SonicWall Inc.’s Responsive Damages
     Contentions Pursuant to Patent L.R. 3-9                                      Ex. 36
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
         All exhibits are attached to the Declaration of Jarrad M. Gunther.
28
                                                        i
         SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 3 TO PRECLUDE ARGUMENT THAT SONICWALL IS NOT
                          SUCCESSOR-IN-INTEREST TO DELL, CASE NO. 5:17-CV-04467-BLF-VKD
             Case 5:17-cv-04467-BLF Document 407 Filed 03/11/21 Page 3 of 9




 1             Finjan’s Motion in Limine (“MIL”) No. 3 seeks to preclude SonicWall from responding to

 2   Finjan’s claim of pre-suit notice by contending that pre-suit notice communications with Dell cannot

 3   be imputed to SonicWall. Dkt. 368 (redacted version) at 1 (relying on Federal Rules of Evidence

 4   401, 402, 403, and 611). Specifically, Finjan argues that SonicWall “attempted to unveil a new

 5   defense, never before presented—or preserved—in any part of the case to date.” Id.

 6             The Court should deny Finjan’s motion. Finjan – not SonicWall – bears the burden of proof

 7   as to its compliance with the marking statute. To the extent the identification of this defense was

 8   sought during discovery, SonicWall identified it. Indeed, the parties argued a discovery dispute

 9   before Judge DeMarchi on this exact issue, on which SonicWall prevailed. Far from “forfeit[ing]”

10   the argument, SonicWall successfully defended itself against Finjan’s meritless claim for discovery

11   sanctions, and the record reflects that Finjan’s counsel was fully aware of SonicWall’s position.

12             Finjan’s effort to go further and have the Court adjudicate the merits of SonicWall’s

13   contention is an untimely request for summary judgment that is not a proper subject for a motion in

14   limine.

15   I.        Finjan Bears the Burden of Proving Notice of Infringement to SonicWall
16             Finjan argues that SonicWall’s Answer, written discovery, and damages contentions

17   “forfeited” an argument that Finjan’s alleged pre-suit notice of infringement to non-party Dell does

18   not apply to SonicWall Inc., the present defendant. Finjan has it backwards. The marking statute is

19   “not a statutory defense to an action for infringement; it [is] a limitation on damages.” Bradford Co.

20   v. Jefferson Smurfit Corp., 2001 WL 35738792, *9 (Fed. Cir. 2001)). Finjan thus bears the burden

21   of proof on the issue. Arctic Cat Inc. v. Bombardier Recreational Prod. Inc., 876 F.3d 1350, 1366

22   (Fed. Cir. 2017) (“There is no dispute that the patentee bears the burden of pleading and proving he

23   complied with § 287(a)’s marking requirement.”); 35 U.S.C. § 287(a) (“In the event of failure so to

24   mark, no damages shall be recovered by the patentee in any action for infringement, except on proof

25   that the infringer was notified of the infringement and continued to infringe thereafter.”). Part and

26   parcel of this burden is the burden to show that the alleged notice can be imputed to the defendant.

27   Cf. Fed. Mach. & Welder Co. v. Mesta Mach. Co., 27 F. Supp. 747, 751 (W.D. Pa. 1939), decree

28   rev'd on other grounds, 110 F.2d 479 (3d Cir. 1940) (“The oral notice given by McBerty to Bedell,
                                                    1
          SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 3 TO PRECLUDE ARGUMENT THAT SONICWALL IS NOT
                           SUCCESSOR-IN-INTEREST TO DELL, CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 407 Filed 03/11/21 Page 4 of 9




 1   an employee of defendant, was not notice to the defendant. The burden rested upon the plaintiff to

 2   prove that the receipt of such a notice and the communication thereof to the defendant was within the

 3   authority of the employee. Plaintiff failed to meet this burden.”). Absent such proof, Finjan’s

 4   damages claim is limited to that period after it provided SonicWall actual notice of infringement.

 5   II.    SonicWall’s Responsive Arguments Are Neither New Nor a Surprise
 6          Perhaps cognizant of its own evidentiary holes, Finjan argues here that SonicWall’s position

 7   should be deemed “forfeit.” But the record confirms that Finjan cannot credibly contend that it lacked

 8   notice of SonicWall’s position nor that it was “unveiled” for the first time in pre-trial correspondence.

 9          A.      Finjan Conceded Notice of SonicWall’s Defense Via the RFA Motion Practice
10          This issue of the imputation of knowledge from Dell to SonicWall was front-and-center in

11   SonicWall’s discovery responses and in the resulting motion practice – which Finjan lost.

12   Remarkably, Finjan now argues that the “only hint … of SonicWall disputing inherited notice was

13   when SonicWall unaccountably refused Requests for Admission on the subject.” MIL No. 3 at 3

14   More than a mere “hint,” SonicWall’s contention that Finjan’s discussions with Dell could not be

15   imputed to SonicWall was at the forefront of a vigorously fought dispute regarding SonicWall’s

16   responses to Finjan’s Request for Admissions (“RFA”).

17          By way of background, those RFAs acknowledged that Finjan’s pre-suit communications

18   were with Dell, not SonicWall. See Dkt. 276-1 at, e.g., RFA Nos. 13 (seeking an admission related

19   to an email “to Dell”), 14 (“Admit that Finjan and Dell had a meeting … .”), 15 (“Admit that on

20   October 12, 2016, Finjan delivered a presentation to Dell … .”). Then, in RFAs 17-22, Finjan sought

21   admissions regarding SonicWall’s knowledge of Finjan’s patents, litigations, and licenses prior to the

22   filing of the Complaint, and as far back as 2014. Id. SonicWall objected to and denied these RFAs

23   on various bases, including that it “did not exist in 2014,” but where possible, responded as to its

24   knowledge “post-divestiture from Dell in 2016.” Dkt. 276-1 at pp. 8-9.

25          Motion practice then ensued on the issue of imputation of corporate knowledge (the very

26   subject of this MIL). Finjan asserted that these objections and denials were inappropriate attempts

27   by SonicWall to “bury its head in the sand,” and Finjan even sought sanctions. Dkt. 276 at 2. In

28   response, SonicWall argued, “[w]hile Finjan and SonicWall disagree regarding the legal consequence
                                                    2
       SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 3 TO PRECLUDE ARGUMENT THAT SONICWALL IS NOT
                        SUCCESSOR-IN-INTEREST TO DELL, CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 407 Filed 03/11/21 Page 5 of 9




 1   of SonicWall’s corporate form with respect to imputation of knowledge, that dispute is not properly

 2   resolved on a discovery motion regarding the adequacy of RFA responses.” Dkt. 276 at 3.

 3          Then, at the hearing before Magistrate Judge DeMarchi, Finjan’s counsel fully appreciated

 4   the issue, asking rhetorically: “So if Finjan goes and puts a party on notice about other patents and

 5   other lawsuits and they change their corporate entity, is that a basis for denials?” Ex. 35 at 29:12-15.

 6   Judge DeMarchi denied Finjan’s motion, finding that SonicWall’s responses were appropriate. Dkt.

 7   281. In denying Finjan’s motion, Judge DeMarchi further previewed that this would be an issue that

 8   would need to be resolved at trial:

 9          I think SonicWall has responded to the substance of the matter in the sense that it has said

10          “We're a corporate entity as of 2016. We were not a corporate entity before 2016. We were

11          a business unit of some other organization,” and they’ve answered on that basis. Now, the

12          parties could have a fight about that and could also have a fight about whether information

13          known to Dell and its business unit SonicWall and the employees of that organization is

14          relevant to SonicWall’s willfulness if it’s known to infringe or relevant to the hypothetical

15          negotiation. But going back to my earlier comment, I think what you’re really after there is

16          an admission about what individual people knew as opposed to the corporate entity. That’s

17          maybe the question you should have asked.

18   Ex. 35 at 30:16-31:4. In response, Finjan’s counsel complained that SonicWall was “hiding behind

19   a corporate shell game of changing the corporate structure,” but conceded that he understood why

20   Judge DeMarchi disagreed. Id. at 32:22-33:2.

21          Notably, Judge DeMarchi also gave Finjan the opportunity to present its argument—as it does

22   here again—that SonicWall’s response to Interrogatory No. 1 somehow contradicted its later RFA

23   responses.   But, upon hearing SonicWall’s response to Interrogatory No. 1, Judge DeMarchi

24   disagreed with Finjan’s characterization that there was some sort of inconsistency:

25          THE COURT: Okay. But so your point is, it looked like -- or it sounds like in the answer [to

26          Interrogatory No. 1] SonicWall distinguished between itself and its predecessor entity so it

27          didn’t answer based on sort of a unified theory of the predecessor entity and SonicWall, Inc.,

28          are one and the same but did provide that information.
                                                    3
       SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 3 TO PRECLUDE ARGUMENT THAT SONICWALL IS NOT
                        SUCCESSOR-IN-INTEREST TO DELL, CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 407 Filed 03/11/21 Page 6 of 9




 1          MR. ANDRE: Yeah. It basically said SonicWall and its predecessor in interest Dell engaged

 2          -- both of them engaged in discussions.

 3          THE COURT: Okay. But they describe Dell as a predecessor in interest, not as the same

 4          company now in a different name.

 5   Ex. 35 at 34-35. Lest there was any doubt about SonicWall’s position, SonicWall’s counsel

 6   confirmed that “[SonicWall] was essentially a brand and it was not until October of ’16 that it became

 7   a separate entity, and we’ve consistently drawn that line in responding to Finjan’s definitions of

 8   SonicWall as a defendant in the case.” Id. at 38:7-17; see also Dkt. 276 at 3-4.

 9          In light of this history, Finjan cannot credibly maintain that this defense was “unveiled” for

10   the first time in pre-trial correspondence, and thus its lone citation to GPNE Corp. v. Apple, Inc., No.

11   12-CV-02885-LHK, 2014 WL 3870256, at *5 (N.D. Cal. Aug. 6, 2014)—which held that “by waiting

12   to move to exclude this testimony until after two rounds of Daubert motions, the pretrial conference,

13   and rulings on all but one motion in limine, Apple has waived its argument”—is inapposite.

14          B.      Finjan’s Remaining Arguments Regarding Forfeiture Fail
15          Finjan also points to SonicWall’s Amended Answer and responsive damages contentions as

16   failing to demarcate between notice to Dell and notice to SonicWall. Finjan’s arguments fail again.

17          With respect to SonicWall’s Amended Answer, Finjan does not – and cannot – assert that

18   SonicWall’s contention is an affirmative defense that SonicWall had to affirmatively plead in its

19   Answer. Instead, Finjan, as the patentee, “bears the burden of pleading and proving he complied with

20   § 287(a)’s marking requirement.” Arctic Cat, 876 F.3d at 1366; see also Dunlap v. Schofield, 152

21   U.S. 244, 248 (1894). In any event, SonicWall’s Amended Answer responded to Finjan’s notice

22   allegations by (i) characterizing them as “alleged notice” (meaning it did not concede notice) and (ii)

23   admitting only that Finjan and Dell had certain correspondence before the existence of SonicWall,

24   but otherwise denying Finjan’s notice allegations set forth in its Complaint. Dkt. 74 at 5:16-6:10.

25   No reasonable person could conclude from the Amended Answer that SonicWall was acquiescing to

26   the notion that notice to Dell could properly be imputed to SonicWall.

27          As to SonicWall’s responsive damages contentions, Finjan argues that they “did not mention,

28   in any way whatsoever, any theory that notice of infringement to Dell might not be imputed to
                                                  4
       SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 3 TO PRECLUDE ARGUMENT THAT SONICWALL IS NOT
                        SUCCESSOR-IN-INTEREST TO DELL, CASE NO. 5:17-CV-04467-BLF-VKD
            Case 5:17-cv-04467-BLF Document 407 Filed 03/11/21 Page 7 of 9




 1   SonicWall.” MIL No. 3 at 2. Not so. SonicWall’s Responsive Damages Contentions include an

 2   entire section titled “Finjan Is Not Entitled to Pre-Suit Damages” in which it expressly “dispute[d]

 3   that Finjan is entitled to pre-suit damages because Finjan cannot satisfy its burden of proving

 4   compliance with the marking statute” and, indeed, pointed out that “Finjan’s Damages Contentions

 5   make no mention of compliance with 35 U.S.C. § 287(a).” Ex. 36 at 5-8. In other words, SonicWall’s

 6   burden was to respond to Finjan’s specific contentions, but Finjan failed to set forth any contention

 7   on notice (despite bearing the burden of proof). SonicWall could not have responded to an issue that

 8   Finjan itself did not raise.

 9           SonicWall did not dispute during summary judgment that notice to Dell would be imputed to

10   SonicWall. The second sentence of SonicWall’s brief on the issue of notice begins: “Even assuming,

11   arguendo, that Finjan’s discussions with SonicWall’s predecessor (Dell) can be imputed to SonicWall

12   … .” Dkt. 320 (redacted version), at 22; see also ARGUENDO, Black’s Law Dictionary (11th ed.

13   2019) (“For the sake of argument <assuming arguendo that discovery procedures were correctly

14   followed, the court still cannot grant the defendant's motion to dismiss>.”). Indeed, as the Court

15   recognized, SonicWall presented its summary judgement motion directed to notice of infringement

16   only to the extent that “Finjan’s discussions with Dell, SonicWall’s predecessor, could be imputed to

17   [SonicWall].” Dkt. 381 at 41.

18   III.    SonicWall’s Position Is Not Meritless
19           Finjan argues that if not waived, SonicWall’s defense is “meritless.” MIL No. 3 at 4. This

20   request for a summary adjudication on the merits is not a proper subject for a MIL. Even then,

21   Finjan’s motion does not cite to a single case supporting its view that SonicWall should be imputed

22   with whatever notice was provided during Finjan’s discussions with Dell, despite it being its burden

23   to do so. Cf. Maxwell v. J. Baker, Inc., 805 F. Supp. 728, 734 (D. Minn. 1992) (“If notice is given to

24   an agent of the accused infringer, the patent owner must establish that the recipient had authority to

25   accept such notice on behalf of the infringer.”); In re Elonex Phase II Power Mgmt. Litig., C.A. Nos.:

26   01-082 GMS, 2002 U.S. Dist. LEXIS 4706, at *14 (D. Del. Mar. 20, 2002) (“[T]he plaintiff bears the

27   burden of proving the agent’s authority to accept such notice on behalf of the alleged infringer.”).

28
                                                      5
       SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 3 TO PRECLUDE ARGUMENT THAT SONICWALL IS NOT
                        SUCCESSOR-IN-INTEREST TO DELL, CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 407 Filed 03/11/21 Page 8 of 9




 1   Dated: March 11, 2021                         Respectfully Submitted,

 2                                                 /s/ Nicole E. Grigg
                                                   Nicole E. Grigg (formerly Johnson)
 3                                                 Email: NEGrigg@duanemorris.com
                                                   DUANE MORRIS LLP
 4                                                 2475 Hanover Street
                                                   Palo Alto, CA 94304-1194
 5
                                                   Matthew C. Gaudet (Pro Hac Vice)
 6                                                 Email: mcgaudet@duanemorris.com
                                                   John R. Gibson (Pro Hac Vice)
 7                                                 Email: jrgibson@duanemorris.com
                                                   Robin L. McGrath (Pro Hac Vice)
 8                                                 Email: rlmcgrath@duanemorris.com
                                                   David C. Dotson (Pro Hac Vice)
 9                                                 Email: dcdotson@duanemorris.com
                                                   Jennifer H. Forte (Pro Hac Vice)
10                                                 Email: jhforte@duanemorris.com
                                                   1075 Peachtree Street, Ste. 2000
11                                                 Atlanta, GA 30309

12                                                 Joseph A. Powers (Pro Hac Vice)
                                                   Email: japowers@duanemorris.com
13                                                 Jarrad M. Gunther (Pro Hac Vice)
                                                   Email: jmgunther@duanemorris.com
14                                                 30 South 17th Street
                                                   Philadelphia, PA 19103
15
                                                   Attorneys for Defendant
16                                                 SONICWALL INC.

17

18

19

20

21

22

23

24

25

26

27

28
                                                    6
      SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 3 TO PRECLUDE ARGUMENT THAT SONICWALL IS NOT
                       SUCCESSOR-IN-INTEREST TO DELL, CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 407 Filed 03/11/21 Page 9 of 9




 1                                  CERTIFICATE OF SERVICE

 2        This is to certify that a true and correct copy of SONICWALL INC.’S RESPONSE TO

 3   FINJAN’S MOTION IN LIMINE NO. 3 TO PRECLUDE ARGUMENT THAT SONICWALL

 4   IS NOT SUCCESSOR-IN-INTEREST TO DELL was served by ECF on all counsel of record on

 5   March 11, 2021.

 6
                                                      /s/ Nicole E. Grigg
 7                                                    Nicole E. Grigg
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        1
              DEFENDANT SONICWALL INC.’S CERTIFICATE OF SERVICE, CASE NO. 5:17-CV-04467-BLF-VKD
